SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2007 Commission File Number: 000-32249 ENTECH ENVIRONMENTAL TECHNOLOGIES, INC. (name of small business issuer as specified in its charter) Florida 98-0222013 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3233 Grand Avenue, Suite N-353 Chino Hills, California 91709-1489 (Address and telephone number of principal executive offices) (909) 623-2502 (Registrant’s telephone number) (Former name or former address, if changed since last report) Joseph I. Emas, Attorney at Law 1224 Washington Avenue Miami Beach, Florida33139 Telephone: 305.531.1174 (Name, address and telephone number of agent for service) Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.001 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation SB contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10KSB or any amendment to this Form 10KSB.x State issuer’s revenues for its most recent fiscal year: $ Indicate if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)as of September 30, 2007.
